The above-mentioned attorney was admitted to the Bar by this court on March 25, 1959. A certified copy of a judgment and commitment (one paper) of the United States District Court for the Southern District of New York, filed in said court February 1, 1972, adjudging said attorney guilty of certain crimes, has been transmitted to this court. As set forth in said judgment and commitment, those crimes are false declarations under oath before a Grand Jury, upon counts four, five and seven of an indictment filed July 27, 1971 (U. S. Code, tit. 18, § 1623) and obstructing and impeding and endeavoring to obstruct and impede the due and proper administration of the laws of the United States, to wit: a Grand Jury investigation, by giving false and evasive answers to questions put to him as a witness in such proceeding, upon count nine of the same indictment (U. S. Code, tit. 18, § 1503). These crimes are felonies under the laws of the State of New York. Accordingly, by virtue of subdivision 4 of section 90 of the Judiciary Law, said attorney, Eugene J. Adams, has ceased to be an attorney and counselor at law or competent to practice law as such. On this court’s own motion, an order will be entered directing that his name be forthwith struck from the roll of attorneys and counselors at law. By prior order of this court, Solomon A. Klein, Esq., was appointed to institute and prosecute a disciplinary proceeding in this court as petitioner and attorney pro se against said Eugene J. Adams, based on *854the complaint of Robert Cooney and on any other charges of professional misconduct by said attorney which may have come to Mr. Solomon A. Klein’s attention. On the court’s own motion, said proceeding is hereby closed. Rabin, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.